Citation Nr: 1139401	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  95-27 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to February 1981, with additional service in the Army Reserves. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 1993 rating decision in which the RO denied service connection for a psychiatric disability.  In March 1994, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 1994, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 1994.

In July 1994, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In April 2001, the Board remanded the claim for service connection for a psychiatric disability to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing some of the requested development, the RO continued to deny the claim (as reflected in a January 2007 supplemental SOC (SSOC)) and returned this matter to the Board.

In September 2007, the Board again remanded the claim for service connection for a psychiatric disability to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the RO continued to deny the claim (as reflected in an October 2009 SSOC) and returned this matter to the Board for further appellate consideration.

This appeal also arose from an October 2009 rating decision in which the RO denied service connection for osteoarthritis of the lumbar spine.  In November 2009, the Veteran filed a NOD.  A SOC was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) later in April 2010.

In August 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional medical evidence, along with a waiver of his right to have this evidence initially considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.

First addressing the claim for service connection for a psychiatric disability, to include PTSD, the Veteran contends that he was verbally harassed by other members of his unit during service.  During the August 2011 Board hearing, the Veteran testified that he was granted an early release after his sister was abducted, and this caused harassment from other service members.  The Veteran has asserted that his psychiatric problems are due to his in-service harassment.  While the medical evidence of record reflects diagnoses of various psychiatric disabilities, to include bipolar disorder, depression, and PTSD, the Veteran has not presented evidence that his claimed in-service stressor actually occurred.

The Board notes that cases involving allegations of a personal assault (in this case harassment) fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  38 C.F.R. § 3.304, as well as VA's Adjudication Procedure Manual, M21-1MR, set forth alternative sources of establishing the occurrence of a stressor involving personal assault.  See 38 C.F.R. § 3.304(f)(5); see also M21-1MR, Part III, Subpart iv, Chapter 4, Section 4, Paragraph 30.

The Board points out that evidence of behavior changes-including, but not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes-following the claimed assault is one type of relevant evidence that may be found in these alternative sources of evidence. 38 C.F.R. § 3.304(f)(5) (2010).  The record does not indicate that the RO advised the Veteran that evidence from alternative sources other than his service treatment records may constitute credible supporting evidence of the alleged in-service harassment.  See 38 C.F.R. § 3.304(f)(5).  Thus, the RO should provide this notice to the Veteran and assist him in obtaining any alternative sources of evidence that he identifies, following the procedures set forth in 38 C.F.R. § 3.159.

Turning to the claim for service connection for a lumbar spine disability, the evidence of record indicates that the Veteran has been diagnosed with degenerative disc disease, as reflected, for example, in an August 2011 treatment report from Dr. Nedelijkovic.    

An October 1981 service treatment record reflects that the Veteran complained of low back pain on the right side after falling while playing basketball.  The impression was lumbosacral strain.

During the August 2011 Board hearing, the Veteran testified that his back symptoms began during service and continued to get progressively worse until he sought treatment in 2007.  Specifically, the Veteran noted that he had muscle spasms in his back during service and experienced back pain from sleeping on a metal surface, from carrying heavy gear on his back, and from hitting his back on a concrete surface while working as a truck driver.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

Given the in-service complaint of back pain, the Veteran's assertions of back pain during service and continuity of symptomatology, and the medical evidence reflecting a current back disability, the Board finds that VA medical examination and opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is needed to resolve the claim for service connection for a lumbar spine disability.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81.  

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate VA physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for a lumbar spine disability (as the original claims will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

The record also reflects that there may be outstanding records pertinent to each claim on appeal.
During the August 2011 Board hearing, the Veteran indicated that he received treatment for his psychiatric disabilities from the VA Outpatient Clinic (VAOPC) in Boston, Massachusetts beginning during the 1980's.  The claims file contains treatment records from the Boston VAOPC dated from January 1993 through June 2004, and there exists the possibility that earlier and more recent records from that facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Boston VA Outpatient Clinic any outstanding records of treatment for psychiatric disorders, dated prior to January 1993, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Documents of record also indicate that the Veteran receives disability benefits from the Social Security Administration (SSA).  The RO previously requested a copy of the Veteran's SSA records in 1999.  In a December 1999 response, SSA submitted a December 1991 psychological evaluation for the Veteran.  However, no other records, including a copy of SSA's determination on the Veteran's claim, were obtained.  During the August 2011 Board hearing, the Veteran submitted a letter from SSA reflecting that he is still in receipt of SSA benefits.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.

Also, to ensure that all due process requirements are met, while these matters are on remand, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal, explaining  that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO's letter should provide notice pertinent to the claim for service connection for psychiatric disability, to include PTSD, addressed above.

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA (to include arranging for further psychiatric examination of the Veteran, if warranted) prior to adjudicating the claims for service connection for a psychiatric disability, to include PTSD, and for a lumbar spine disability.  The RO's adjudication of the claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims-to include, for the sake of efficiency, evidence submitted directly to the Board in August 2011, notwithstanding the waiver of initial RO consideration.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Boston VAOPC all outstanding records of mental health evaluation and/or treatment of the Veteran, dated prior to January 1993, and since June 2004.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO's letter should explain that in connection with the claim for service connection for psychiatric disability, to include PTSD, the Veteran may submit alternative forms of evidence, other than service records, to corroborate his account of in-service harassment, and suggest potential sources for such evidence.  The letter should also notify him that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute credible supporting evidence of the stressor under 38 C.F.R. § 3.304(f)(5).

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current low back disability(ies).  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  

In rendering the requested opinion, the physician should specifically consider and discuss the October 1981 service treatment record reflecting low back pain following an injury and the post-service treatment records, as well as the Veteran's contentions.  

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for further psychiatric examination of the Veteran, if appropriate), the RO should readjudicate the claims on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claims) and legal authority.

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


